Case 4:19-cv-02787 Document 14 Filed on 11/19/20 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              November 19, 2020
                                                                               David J. Bradley, Clerk


                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       SONJA L. REESE,                §    CIVIL ACTION NO.
                  Plaintiff,          §    4:19-cv-02787
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
       ANDREW SAUL,                   §
                Defendant.            §

                          ORDER ADOPTING
                       MEMORANDUM AND REPORT

            Before the Court is the Memorandum and Recommendation
       signed by Magistrate Judge Sam Sheldon on November 3, 2020.
       Dkt 13. He there resolved cross-motions for summary judgment
       by Plaintiff Sonja L. Reese and Defendant Andrew Saul, the
       Commissioner of the Social Security Administration. Dkt 10;
       Dkt 11.
            The Magistrate Judge recommended that the motion by
       Reese be granted, that the motion by the Commissioner be
       denied, and that the case be remanded to the Social Security
       Administration for further administrative proceedings. Dkt 13 at
       16. Any objection was due by November 17, 2020, being fourteen
       days after the entry of the Memorandum and Recommendation.
       See Fed R Civ P 72(b); General Order 2002-13, General Orders
       of the United States District Court for the Southern District of
       Texas. Neither party filed an objection.
            The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
       itself that no clear error appears on the face of the record. See
Case 4:19-cv-02787 Document 14 Filed on 11/19/20 in TXSD Page 2 of 2




       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Committee Note
       (1983).
            The Court has reviewed the pleadings, the record, the
       applicable law, and the recommendation. The Court finds no
       clear error.
            The Court ADOPTS the Memorandum and Recommendation
       as the Memorandum and Order of this Court. Dkt 13.
            The motion for summary judgment by Plaintiff Sonja L.
       Reese is GRANTED. Dkt 10.
            The motion for summary judgment by Defendant Andrew
       Saul is DENIED. Dkt 11.
            This case is REMANDED for further administrative
       proceedings.
            SO ORDERED.


           Signed on November 19, 2020, at Houston, Texas.




                                      Hon. Charles Eskridge
                                      United States District Judge




                                         2
